Examiners Comment 
Examiner has withdrawn the restriction of claims 1-10 and 17-20 and examined the claims in this round of examination.  Examiner has found the claims to be allowable.

Reasons for Allowance
Claim 1 includes allowable subject matter because prior art could not be found to disclose a system for controlling mildew comprising a plurality of radiation sources, a set of sensors for acquiring plant data; and a control system operating at least one of the plurality of radiation sources to illuminate at least a portion of the plant with radiation having a first peak wavelength configured to induce a fluorescent response by mildew; evaluating the plant data to determine a presence of mildew; and operating at least another one of the plurality of radiation sources to irradiate the at least one plant surface with ultraviolet radiation having a second peak wavelength distinct from the first peak wavelength in response to determining the presence of mildew on the at least one plant surface with all of the limitations of independent claim 1.   The closest prior art located is Shur (US 2015/0069270).  Shur teaches a second peak wavelength distinct from the first peak wavelength in response to determining the presence of ethylene gas but not the mildew on at least one plant.  Other than this feature, Shur does not teach applicant’s invention.
Claims 10 and 17 are allowable because prior art could not be found to disclose means for delivering the radiation to a selected plant surface of the at least one of the plurality of plants, wherein the means for delivering includes at least one relocatable component; and a control system including means for controlling mildew on the at least 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762